Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered. 

DETAILED ACTION
Status of Claims
Claims 1-3, 6, 9-10, 15, 18, 21,and 24 are pending. Claims 15 is withdrawn. Claim 24 is newly added. Claim 1 and 15 has been amended. Claims 1-3, 6, 9-10, 18, 21, and 24 are under examination.

Specification
The disclosure is objected to because of the following informalities: 
Spelling errors were found on the following pages and lines: 
Page 17: line 6, “dection” should be detection; 
line 8, “provioded” should be provided.
Page 21: line 15, “quickle” should be quickly;
 line 19, “immunassays” should be immunoassays.
Page 22: line 2, “becauise” should be because; 
line 3, “magentic” should be magnetic;
 line 16 “magerntic” should be magnetic. 
Page 24:  last line, “Results shown in Fig 1”. Figure 1 does not represent any assay in respective to time. 
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“The immunoassay according to claim 1, wherein the magnetic marker is a handling agent configured to facilitate binding to the solid substrate.” In claim 3.
“The immunoassay of claim 1, wherein the immunoassay is configured to detect the presence or absence of NT-proBNP or BNP in less than five minutes.” in claim 24. 
invoke 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of “detect the presence or absence of NT-proBNP or BNP in less than five minutes”. There, the claim is indefinite and is rejected under 35 U.S.C. 112(b) for pre-AIA  35 U.S.C 112, second paragraph. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.






New and Maintained rejections, modified based on amendments 
SC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-3, 6, 9-10, 18, 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification while being enabling for a magnetic marker to detect one type of analyte, it does not reasonable provide enablement for detecting two types of analytes. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to:
(a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction 

1) Breadth of the claims - The claims are directed to having an immunoassay for detection of human-NT-proBNP and human-BNP comprising capture moieties that are not specific for a same epitope, and a magnetic marker bound to at least one human-NT-proBNP-epitope-specific detection moiety or at least one human BNP-epitope specific detection moiety wherein the magnetic marker is optically or magnetically detected, and wherein the first capture moiety bind to NT-proBNP, and the second capture moiety bind to human BNP. 
2) The nature of the invention – An immunoassay for targeting and detecting two analytes from a biological sample, wherein the target is bound to a magnetic marker then bound to an immobilized capture moiety that is bound to a solid substrate.   
3) The state of the prior art - The prior art utilizes individually discernable labels such as, for example in the use of multiple florescent labels whose emission spectra do not overlap (See Moore et al. US 7879569B2 column 6-lines 1-3)
4) The level of one of ordinary skill - A person who is able to target and detect multiple analytes from a biological sample using magnetic markers/detection moiety/target complex. 
5) The level of predictability in the art – Low because using one label to detect two different targets simultaneously is unpredictable. 
6) Amount of direction provided by the inventor -The amount of direction provided by the inventor does not make it clear how to make or use the invention commensurate in scope with the claims. The instant specification is limited to the use of magnetic labels to detect one analyte (see page 16, 17, 20, 23 and 24). The instant specification does not teach or suggest how the markers can distinguish and detect two analytes in the manner set forth in the claimed invention. In claim 1, the applicants are claiming the detection of both human-NT-proBNP and human-BNP in a sample (claim 1 line 2). The applicants further add that the marker is bound to 
7) The existence of working examples – There are is one example provided in the specification. The applicant discloses using the magnetic marker complex to detect one analyte which is NT-pro BNP.  It is unclear how the applicant is able to detect both analytes using the same marker. 
8) Quantity of experimentation - Many experiments will be necessary to determine how one can use this immunoassay to detect multiple different analytes, as described in the claim, using the same marker.  The specification and the example is silent on the methodology used to distinguish between two different targets.  
In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

10.	Claims 1-3, 6, 9-10, 18, 21, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. 

“	An immunoassay for detection o
capture moieties which are not specific for a same epitope bound to a solid substrate so that a first capture moiety of the capture moieties is specific for a first epitope, and a second capture moiety of the capture moieties is specific for a second epitope which is different from the first epitope, wherein the capture moieties are selected from the group consisting of a polyclonal antibody, an affinity-purified polyclonal antibody, non epitope- specific aptamers, non epitope-specific anticalins, non epitope-specific lectins, non epitope-specific affibodies, non epitope-specific chemical ligands, and non epitope- specific peptides, and
 a magnetic marker bound to at least one human-NT-proBNP-epitope-specific detection moiety [[and]]or at least one human BNP-epitope specific detection moiety, wherein the human-NT-proBNP-epitope-specific detection moiety and the human BNP- epitope specific detection moiety are monoclonal antibodies,
 wherein the magnetic marker is a large particle marker having a particle size of >50 nm and less than or equal to 5000 nm;
 wherein the magnetic marker is optically or magnetically detected;[[ and]] Page 2 of 10Application No. 13/496,023 
Application Filing Date: March 14, 2012 Docket No. 2019P21990WOUSwherein the first capture moiety binds to NT-proBNP, and the second capture moiety binds to human BNP; and 
wherein the detection limit of NT-proBNP is 0.2ng/mL.				”
	However, the instant specification appears devoid of such description of “an immunoassay for detection of human-NT-proBNP and human-BNP, comprising a magnetic marker bound to at least one human-NT-proBNP-epitope-specific detection moiety or at least one human BNP-epitope specific detection moiety, and wherein the first capture moiety binds to NT-proBNP, and the second capture moiety binds to human BNP. 
	Instead the specification discloses that it is vital that the capture moieties which are not specific for the same epitope, bind to at least two different epitopes of a given target or to different sub-regions of the same epitope of a given target (page 5, lines 1-3).  In addition to this, the specification discloses that the inventors surprisingly found that the use of capture moieties which bind to different epitopes of a target is highly effective for improving the sensitivity of an immunoassay, etc. (page 5, lines 1-4). 
Furthermore, the specification discloses that the capture moieties which are not specific for the same epitope bound to the solid support are directed to at least two different epitopes or at least two different subregions of the same epitope on the analyte (page 6, lines 7-9).
The specification discloses when the target is human proBNP (a cleaved 76 aa fragment of proBNP), the capture moieties which are not specific for the same epitopes are directed to specific epitopes what appears to be of NT-proBNP only, absent a disclosure of SEQ ID NO:1. (page 13, lines 15-21). The specification discloses in the single example presented on pages 23-24, reagents for detection the single analyte NT-proBNP wherein the capture moieties which are not specific for the same epitopes is a polyclonal NT-proBNP wherein the capture moieties which are not specific for the same epitopes is a polyclonal NT-proBNP antibody directed to epitope 1-21. 
Furthermore, the specification discloses that the capture moieties which are not specific for the same epitope and the detection moiety preferably bind to different sites (epitopes) of an analyte or a homologue thereof (page 6 lines 4-6). 
Further support that the instant specification teaches away from the emended claims is as follows: The specification discloses Fig 1 discloses shows the principle according to the instant invention (page 20 last paragraph). In particular, Fig 1 depicts one epitope-specific detection moiety (15) is bound to one detectable marker (16) for the detection of one analyte 
In addition, the applicant added the amendment wherein the detection limit of NT-proBNP is 0.2 ng/mL to claim 1. There is no support that the detection limit of 0.2 ng/mL in the instant specification. The applicant refer to figure 5 as basis for support in their remarks. However, when looking at that figure it shows multiple data points being detected below and above of the indicated 0.2 ng/mL. The specification does not disclose how the detection limit was obtained using that figure.  Further, this limitation does not stipulate if the detection limit is a lower or upper detection limit. 
Thus, the specification is devoid of any teaching regarding capture moieties which are not specific for a same epitope so that a first capture moiety of the capture moieties is specific for a first epitope of one target as for example binds to NT-proBNP, and a second capture moiety of the capture moieties is specific for a second epitope of a second target i.e. human BNP for the detection of human-NT-proBNP and human BNP as claimed. Furthermore, the specification is devoid of any teaching regarding the detection limit of NT-proBNP is 0.2 ng/ml for the reasons mentioned in the above paragraph. 
Therefore, the claims are rejected under 35 U.S.C 112, first paragraph – written description requirement (see MPEP 2163.02 & 2163.06). 

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 1-3, 6, 9-10, 18, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “NT-proBNP” in lines 16 and 18 (page 3 of 10). There is insufficient antecedent basis for this limitation in the claim. Claim 1 is also vague because it recites “the detection limit of NT-proBNP is 0.2ng/mL”. It is not clear if this is the upper or lower limit detection. 
Further, claim 1 is vague because it  recites the limitation “an immunoassay for detection of human-NT-proBNP and human-BNP in a sample” in lines 1-2 preamble, and also recites that the magnetic marker bound to at least one human-NT-proBNP-epitope-specific detection moiety or at least one human BNP-epitope specific detection moiety” in lines 11-12. The claim as it is presented currently is indicating that one of the magnetic markers described in lines 11-12 will be used in an immunoassay for detection of both analytes (human-NT-proBNP and human-BNP) in a given sample.  It is unclear how one magnetic marker will be detecting both analytes. 

magnetic marker is a handling agent configured to facilitate binding to the solid substrate - in claim 3” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 3 does not recite the necessary structure on the magnetic marker where it is considered a “handling agent” and can perform the function of facilitating binding to the solid substrate. The specification mentions that “the marker can serve as a handling agent, for example if has magnetic properties”. However, having magnetic properties does not mean it could serve as a handling agent to the solid substrate. The specification is vague on how that occurs and the specific structure on the marker that makes it serve as a handling agent to facilitate this process. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 9 is vague in reciting the limitation “has essentially a shape of” because it is not clear as to how much of the shape of the beads, strips, slides, or chips is reflected in the solid substrate. 

Claim 24 recites the limitations "NT-proBNP" and “BNP” in the second line.  There is insufficient antecedent basis for this limitation in the claim. Further;
Claim limitation “wherein the immunoassay is configured to detect the presence or absence of NT-proBNP or BNP in less than five minutes-in claim 24” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear how the immunoassay is configured to detect the absence or presence of either of NT-proBNP or BNP in five minutes. As discussed in paragraph 2 of this OC, the specification does not read on detecting and/or not detecting two analytes at the same time. In one instance, the specification reads that “the assay times may be less than <5 minutes” without mentioning about the detecting the presence or absence of NT-proBNP or BNP. The specification also mentions that the “concentrations of NT-pro BNP can be detected after an incubation protocol of 4 minutes 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Response to Arguments

13.	In regards to Rejections under 35 U.S.C 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant’s arguments is not persuasive because: 
Applicant is trying to show support for the detection of human-NT-proBNP and human-BNP. Applicant cited (page 3, line 29- page 4, line 4) which discloses that the said “capture moieties which are not specific for the same epitope” which bind to different epitopes of a given target, or subregions of the same epitope of a given target. Page 3 is part of a definition of terms section which does not even mention human-NT-proBNP and human-BNP and thus does not support the detection of human-NT-proBNP and human-BNP as now recited in claim 1.   
Furthermore, applicant cited (page 6 lines 15-17) which discloses the analyte being a cardiac hormone most preferably, a human BNP and/or human NT-proBNP. The instant specification cited does not read on the capture moieties being varied for human BNP and/or human NT-proBNP.
Furthermore, applicant cited (page 7, lines 1-5) which discloses if the target is human proBNP or human NT-proBNP, the capture moieties which are directed to at least one epitope selected from the group consisting of amino acids residues. The specification only reads that the capture moiety is directed to the sites associated with human NT-proBNP only. 
Furthermore, applicant argued that capture moieties bind to separate regions of what was one target without citing support. There is no clear indication in the instant specification that the capture moiety binding occurs to two different epitopes from different targets. Citing that humanBNP and/or human NT-pro BNP (as described at page 6 line 29-31) does not read about capture moieties binding. In fact, the binding regions are specified of human NT-proBNP only (page 7, lines 2-8).  
not indicate the presence of capture moieties that are used for different and distinct targets such as human-BNP and human-BNP on the same substrate. The plurality of analytes could imply that there is more than one of the same target existing in a sample. 

Conclusion

14.	All other objections and rejections recited in the Office Action of 6/29/2021 are withdrawn in view of Applicant’s amendments and/or arguments. 

15.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Moore et al. (US 7,879,569B2) discloses an immunoassay for the detection of analytes of an associated syndrome using multiple labels in flow cytometry. However, Moore et al. does not disclose that the analytes are of human NT-proBNP or Human BNP, nor the usage of capture moieties which are not specific for a same epitope bound to a solid substrate. 
	
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641